Exhibit 10.7

AMENDMENT NO. 1 TO

SMARTSTOP SELF STORAGE REIT, INC.

EXECUTIVE SEVERANCE AND CHANGE OF CONTROL PLAN

 

In accordance with Section 5.5 of the Executive Severance and Change of Control
Plan, effective as of June 27, 2019 (the “Plan”), of SmartStop Self Storage
REIT, Inc., a Maryland corporation (f/k/a Strategic Storage Trust II, Inc.) (the
“Company”), the Plan is hereby amended by this Amendment No. 1 (this
“Amendment”).  This Amendment is made and entered into and effective as of April
20, 2020 (the “Effective Date”).  Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in the Plan.

WHEREAS, the Company has heretofore adopted and maintains the Plan for the
purpose of providing severance and change of control protections to certain key
employees of the Company and its subsidiaries;

 

WHEREAS, the title of the Plan was originally the “Strategic Storage Trust II,
Inc. Executive Severance and Change of Control Plan,” but the Company has since
changed its name to “SmartStop Self Storage REIT, Inc.”;

 

WHEREAS, pursuant to Section 5.5 of the Plan, the Board of Directors of the
Company (the “Board”) may amend the Plan at any time or from time to time for
any reason, subject to compliance with certain conditions contained in Section
5.5 of the Plan;

WHEREAS, the Board desires to amend the Plan to reflect the name change and to
add clarifying language regarding “Termination Events” (as defined in the Plan)
that occur other than pursuant to Sections 3.1 and 3.2 of the Plan (the
“Amendments”); and

 

WHEREAS, the Board has determined that no “Participant’s” (as defined in the
Plan) right to receive payments and benefits pursuant to the Plan upon a
Termination Event will be adversely affected by the Amendments.

 

NOW THEREFORE, pursuant to the power of amendment contained in Section 5.5 of
the Plan, the Plan is hereby amended as follows:

 

 

1.

All references in the Plan to “Strategic Storage Trust II, Inc.” shall be
changed to “SmartStop Self Storage REIT, Inc.”

 

 

2.

Section 3.3 of the Plan is hereby amended and restated as follows:

 

3.3Termination Other Than Without Cause or for Good Reason. In the event that a
Termination Event occurs with respect to a Participant for any reason other than
as set forth in Section 3.1, Section 3.2, or such Participant’s death or
Disability, the sole payment or benefit such Participant shall be entitled to
receive from the Company shall be the Accrued Obligations.  If such Termination
Event is due to the Participant’s death or Disability (and is for reasons other
than as set forth in Section 3.1 and 3.2), such Participant shall be entitled to
receive from the Company the Accrued Obligations and: (a) a portion of the
Participant’s annual cash performance bonus, as determined by the Compensation
Committee based on actual performance for the performance period, and pro-rated
for the number of days from

--------------------------------------------------------------------------------

the performance period commencement to the Termination Date, payable at its
normal time (but in no event later than March 15 of the year following the year
in which the Termination Date occurs); (b) all unvested Time-Based Awards shall
immediately vest and, if applicable, become exercisable; and (c) any
Performance-Based Awards shall remain outstanding and eligible to be earned
following the completion of the performance period based on the actual
achievement of applicable performance goals, and to the extent earned (if at
all) shall vest on a pro rata basis based on the number of days the Participant
remained employed from the commencement of the performance period through the
Termination Date.  For the avoidance of doubt, unless otherwise expressly set
forth in the Plan or the award agreement evidencing a Time-Based Award or
Performance-Based Award, or to the extent otherwise approved by the Compensation
Committee in its sole discretion, the unvested portion of any Time-Based Award
or Performance-Based Award, including any unpaid distributions with respect
thereto, shall be forfeited as of any Termination Date described in this Section
and no further amounts shall be due or owing with respect thereto.

 

3.

Upon execution of this Amendment, on and after the date hereof, each reference
to “this Plan”, “hereunder”, “hereof”, or words of like import in the Plan and
in the other documents entered into in connection with the Plan shall mean and
be a reference to the Plan, as amended hereby.  Except as specifically amended
hereby, the Plan shall remain in full force and effect.  The Plan and this
Amendment shall be read together and shall have the same force and effect as if
the provisions of the Plan and this Amendment were contained in one
document.  In the event of a conflict between the provisions of this Amendment
and the Plan, the provisions of this Amendment shall control.

 

Signature on Following Page




2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Amendment No. 1 to the
Executive Severance and Change of Control Plan of SmartStop Self Storage REIT,
Inc., effective as of the Effective Date.

 

 

 

SMARTSTOP SELF STORAGE REIT, INC.

 

By:/s/ Michael S. McClure

Name: Michael S. McClure

Title:   Chief Executive Officer

3